DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the opening channel and electrical cord of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 objected to because of the following informalities:  line 2, “Claim 1further” should be
--Claim 1 further--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites “the first opening of the first filter unit and the second opening of the first filter unit are on opposing sides……so that the air-line connection hose may extend along a single axis.”
Fig. 1, filter unit, doesn’t show the first and second openings.  Fig. 3, regulator unit, shows first opening 70 and second opening 71.  They are not along a single axis.  It is unclear what is the difference between sockets 90 and first and second openings 70, 71.  How can an air-line connection hose extend along a single axis in the regulator in fig. 3?  Are the three components shown in figs. 1, 2 and 3 all set up the same for first and second openings? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Stoll et al., U.S. Patent 6,169,338.

As per claim 1, Stoll et al. disclose a filter, regulator, lubricator system for an air-line system of a machine or tool (abstract) (figs. 1, 2) comprising:
  	at least a first filter unit (13), at least a first regulator unit (12), at least a first lubricator unit (14);
 	wherein the first filter unit (13) has a top, a bottom, a front, a back, a first side, a second side and an interior (fig. 1);
 	 at least a first opening on the first filter unit (13) and at least a second opening on the first filter unit (13) (col. 4, lines 46-56); and at least one air-line connection hose wherein the filter unit (13), the regulator unit (12), and the lubricator unit (14) are connected to the air-line system of the machine or the tool by both an electrical connection (44, 45) [plug means, corresponding plug means]  and the air-line connection hose (col. 4, lines 46-56).

 As per claim 2, Stoll et al. as set forth above, disclose the first opening of the first filter unit (13) and the second opening of the first filter unit (13) are on opposing sides of the first filter unit (13) so that the air-line connection hose may extend along a single axis (col. 4, lines 46-56).  Examiner interprets the opening to be along a single axis so the modular unit is able to swap modules into different positions.

As per claim 3, Stoll et al. as set forth above, disclose the air-line connection hose contains compressed air (col. 4, lines 13-25). 

 As per claim 4, Stoll et al. as set forth above, disclose a first modular connector unit (19, 39, 40, 42, 43, 44, 45) [attachment means, subscriber station, control unit, bus line bar, individual bar elements, plug means, corresponding plug means] (fig. 2) located between the first filter unit (13) and the first lubricator unit (14). 

 As per claim 5, Stoll et al. as set forth above, disclose at least an opening channel (44 is in the form of a channel) on the first modular connector unit (19, 39, 40, 42, 43, 44, 45) wherein the opening channel (44) receives an electrical cord for creating an electrical connection (col. 5, lines 35-54) between the first filter unit (13) and either the first regulator unit (12) or the first lubricator unit (14). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stoll et al., U.S. Patent 6,169,338 in view of Garner et al., U.S. Patent Publication 2004/0051381.

 As per claim 6, Stoll et al. as set forth above, do not disclose a sensor electrically connected to the first filter unit wherein the sensor emits a warning if a predetermined air qualify measurement is determined.  However, Garner et al. in their Pneumatic Arrangement Comprising a Plurality of Servicing Modules for the Preparation of Compressed Air invention teach the use components of a pneumatic arrangement and their sensors (para [0023]) may be provided with an optical and/or acoustic alarm means in order to indicate diagnostic messages including faults (para [0030]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stoll et al. with appropriate sensors to insure optimum system performance and appropriate alarms for the purpose of alerting operators when the system is not performing as designed.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stoll et al., U.S. Patent 6,169,338.

 As per claim 7, Stoll et al. as set forth above, disclose a digital screen (24) (fig. 1).  Stoll et al. do not disclose the digital screen attached to the first filter unit for reading a predetermined air quality measurement.  However, Stoll et al. teaches the use of a digital screen (24) located on a central unit (40).  On the display (24) it is possible for the parameters measured in the various modules to be indicated and monitored (col. 7, lines 13-30).  Stoll et al. disclose the claimed invention except for having the display on a different module.  It would have been an obvious matter of design choice to choose any one module, such as a first filter unit, as Stoll teaches the display can be used for all of the modules, saving the cost of a display per module.  Therefore, the invention would perform equally as well with the display on the first filter unit or any other unit since Applicant has not stated any problems are particularly solved by putting the display on the filter unit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654